Citation Nr: 0519768	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  99-16 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel




INTRODUCTION

The veteran had active service from December 1968 to December 
1972, and had a subsequent period of service with the Texas 
Army National Guard until June 1977.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  At present, after remands to the RO in July 2001, 
July 2003 and June 2004, the case is once again before the 
Board for appellate review.

The Board notes that, in April 2000, the veteran was 
scheduled to present testimony before a traveling Veterans 
Law Judge (VLJ).  However, the veteran failed to report to 
the hearing as he was incarcerated at that time.  
Subsequently, in May 2001, the veteran was scheduled to 
present testimony via video conference before a VLJ.  
However, the veteran once again, was unable to report to the 
hearing.  As the record does not contain further indication 
that the veteran or his representative have requested 
additional appellate hearings, the veteran's requests for a 
hearing before a VLJ are deemed withdrawn.  See 38 C.F.R. 
§ 20.700-20.704 (2004).
 

FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2.  Hepatitis C was first clinically indicated 27 years after 
the veteran's discharge from active duty, and the competent 
medical evidence of record does not establish that it was 
more likely than not related to any incident of service.




CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  However, in this case, for the reasons 
set forth below, the VA has complied with the VCAA, as well 
as the implementing regulations, in reference to the issue 
addressed in this decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
service connection via the various rating decisions, the 
statement of the case, the supplemental statements of the 
case, and Board remands issued from 1999 to the present.  In 
addition, via a June 2004 RO letter, the August 1999 
statement of the case, and the March 2002, June 2003, and 
April 2005 supplemental statements of the case, the veteran 
was provided with specific information concerning changes in 
the law and regulations per the VCAA.  Therefore, the 
notification requirement has been satisfied.  See Quartuccio, 
supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including treatment medical records and examination reports.  
Furthermore, the veteran was given the benefit of presenting 
testimony and/or evidence at a hearing on appeal, but he has 
indicated that he is unable to presence for a hearing.  
Finally, in a statement dated in April 2005, the veteran 
indicated that he had no additional evidence to submit in 
support of his claim.  As no additional evidence, which may 
aid the veteran's claim or might be pertinent to the bases of 
the claim, has been submitted or identified, the duty to 
assist requirement has been satisfied.  See Quartuccio, 
supra.

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); and 
VAOPGCPREC 7-2004.  

In this case, the initial agency of original jurisdiction 
(AOJ) decision was made in May 1999, which is prior to the 
date the VCAA was enacted (effective November 9, 2000).  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error for 
the reasons specified below.  See VAOPGCPREC 7-2004.

Significantly, in a letter to the veteran dated in June 2004, 
the RO informed him of what information he needed to 
establish entitlement to the claim addressed in this decision 
and that he should send in information describing additional 
evidence or the evidence itself.  In this respect, the Board 
notes that the June 2004 letter was provided to the claimant 
prior to the case being certified to the Board for appellate 
adjudication.  Additionally, the Board notes that the content 
of that notice, the August 1999 statement of the case, and 
the various supplemental statements of the case, fully 
complied with the requirements of 38 U.S.C.A. § 5103(A) (West 
2002) and 38 C.F.R. § 3.159(b) (2003).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  

In this case, although the VCAA notices that were provided to 
the appellant do not contain the "fourth element" per se, 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  In particular, the RO asked the veteran to tell 
VA about any additional information or evidence that the 
veteran wanted VA to try and get for him and to send VA the 
evidence that was needed as soon as possible.  By various 
informational letters, a statement of the case, supplemental 
statement of the case and their accompanying notice letters, 
VA satisfied the fourth element of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Here, the veteran is not prejudiced by the 
Board's consideration of his claim as VA has already met all 
notice and duty to assist obligations to the veteran under 
the VCAA.  See also Mayfield v. Nicholson, No. 02-1077, 2005 
WL 957317 (Vet. App. Apr. 14, 2005).  

In essence, the veteran in this case has been notified as to 
the laws and regulations governing service connection.  He 
has, by information letters, a rating decision, a statement 
of the case, and supplemental statements of the case, been 
advised of the evidence considered in connection with his 
appeal and what information VA and the veteran would provide.  
Thus, the Board finds that there has been no prejudice to the 
veteran that would warrant further notification or 
development.  As such, the veteran's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard, 4 Vet. App. at 393.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic diseases to a 
compensable degree within one year from separation from 
service, such diseases may be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  In this case, however, the claimed disability is not 
one of the listed disorders for which presumptive service 
connection may be granted.

Furthermore, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the appellant had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the Court, lay observation is competent.

In the current case, the veteran was denied service 
connection for hepatitis C by the RO in a May 1999 rating 
decision.  The veteran contends that he has hepatitis C that 
was incurred during active service.    

The veteran's service medical records contain no complaints 
of, or treatment for hepatitis C like symptoms during active 
service.

The post-service evidence of record includes various private 
and VA medical records dated from 1989 to 1999.  These 
records contain no opinions providing a nexus between the 
veteran's currently diagnosed hepatitis C and his active 
service.  A letter dated in April 1999 from Larry Largent, 
M.D., indicated that the veteran had been diagnosed with 
chronic hepatitis C.

The VA examined the veteran in January 2002.  The examiner 
indicated that the veteran had been diagnosed with hepatitis 
C since 1998.  The examiner also indicated that the veteran 
had no stigmata of chronic liver disease and that no liver 
decompensation was identified by the examination.  In an 
addendum dated in February 2002 the examiner indicated that 
it was impossible to establish a source of hepatitis C 
infection.  Based on the history given by the veteran, the 
examiner indicated that the veteran's infection could have 
occurred from a blood transfusion or during his imprisonment.  
The examiner also indicated that the veteran had exhibited 
high-risk behavior in the past and that it was not as least 
likely as not that his hepatitis C infection was related to 
his service. 

The record also includes numerous lay statements submitted by 
the veteran related to an issue that is not currently before 
the Board.  

The VA examined the veteran again in May 2003.  The examiner 
reviewed the veteran's medical files and indicated that there 
was no evidence that the veteran received a blood transfusion 
(during his knee operations) in 1976 or 1977.  The examiner 
diagnosed the veteran with viral hepatitis without the 
stigmata of chronic liver disease.  Recent laboratory data 
showed intact liver production of albumin and only minimal 
elevation of serum glutamate pyruvate transaminase (SGPT).  
The examiner could not identify liver decompensation.  The 
examiner also indicated that it was impossible to establish 
the source of the veteran's hepatitis C infection.  As well, 
the examiner indicated that the previous statement that the 
veteran's hepatitis C infection might be related to his knee 
surgery in 1976 could not be substantiated by the veteran's 
medical records or by the veteran, as he had denied having 
receiving previous blood transfusions during the VA 
examination.  The examiner indicated that prison was a very 
likely place to contract hepatitis C and that the veteran had 
exhibited high-risk behavior in the past.  In the examiner's 
opinion, it was not at least as likely as not that the 
veteran contracted hepatitis C during his military service.   

The record also includes medical records received by the RO 
in October 2004.  A notation dated in May 1998 indicated a 
diagnosis of hepatitis C.  These records do not contain any 
medical opinions relating the veteran's current hepatitis C 
infection to his active service. 

No additional relevant medical evidence has been identified 
by the veteran, or is contained within the claims file.

Despite the veteran's assertions, the medical evidence of 
record does not indicate that the veteran's hepatitis C was 
more likely than not a result of his active service.  While 
the evidence reflects that the veteran has been diagnosed 
with hepatitis C in recent years, there is no evidence that 
he had hepatitis C during active service.  Further, the 
consensus of two VA medical examinations was that the 
veteran's hepatitis C was not related to his active service.  
The Board notes that both VA medical examinations indicated 
that it was not at least as likely as not that the veteran's 
hepatic C was related to his active service.  The examiner at 
the January 2001 examination indicated that the veteran's 
hepatitis C infection might be the result of a blood 
transfusion.  However, the examiner based this opinion on the 
veteran's history.  At the May 2003 VA medical examination 
the veteran denied having had any transfusions, and the 
examining physician could find no record of transfusions in 
the veteran's medical records.  As well, no medical evidence 
of record has been submitted that provides a medical opinion 
linking the veteran's hepatitis C to his active service.  
Therefore, service connection may not be established and the 
veteran's claim must be denied.

The Board acknowledges the sincerity of the veteran's 
statements in support of his claim.  The veteran is certainly 
competent to provide an account of the symptoms that he 
experiences and has experienced.  Hayes v. Brown, 9 Vet. App. 
67, 72 (1996);  Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  However, since he is a lay person, he is not 
competent to offer an opinion requiring medical knowledge or 
expertise.  Therefore, the Board finds that his statements, 
no matter how sincere, cannot be utilized in lieu of 
competent medical evidence to prove the existence of an 
actual diagnosis, and/or to establish a medical nexus.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1995).

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
finding that service connection for hepatitis C is warranted.  
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding the benefit of 
the doubt, but there is not such a state of equipoise of the 
positive evidence with the negative evidence to otherwise 
grant the veteran's claim.  The evidence of record is 
overwhelmingly negative.  Two VA medical examinations did not 
find a relationship between the 


veteran's current hepatitis C infection and his active 
service, and the other medical evidence of record submitted 
does not support the veteran's claim.  The appeal is 
accordingly denied.


ORDER

Service connection for hepatitis C is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


